*128By the Court, at the same term of the argument.
The defendant was a surveyor of highways in the town of Bremen: and, as such, was required by the selectmen of that town to put a certain piece of road therein, then lately laid out and running through the plaintiff's land, in a condition to be traveled with safety and convenience. Accordingly he, with some other individuals under him, proceeded to accomplish the work. In doing it, he, or the men under him, and as must be presumed with his approbation, as nothing appears to the contrary, took for the purpose, from the plaintiff’s land, lying contiguous to the way, and unplanted and uninclosed, a quantity of stone, which we understand is the trespass complained of. This the statute, c. 25, ^ 72, authorized him to do. He, therefore, cannot have been a trespasser in doing it. The plaintiff’s remedy for compensation is against the inhabitants of the town, as provided for in the same section. A nonsuit having been entered judgment must be entered upon it.